          Case 2:20-cv-00030-JRG Document 10 Filed 02/11/20 Page 1 of 2 PageID #: 444


,c AO 440 (Rev. 06!12)   Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 Eastern District of Texas


                  Huawei Technologies Co. Ltd.                                 )
                                                                               )
                                                                               )
                                                                               )
                                 Plaintijf(s)                                  )
                                                                               )
                                     v.                                                Civil Action No. 2:20-cv-00030
                                                                               )
  Verizon Communications, Inc., Verizon Business Network Services, Inc.,       )
  Verizon Enterprise Solutions LLC, Cellco Partnership d/b/a Verizon
  Wireless, Inc .. Verizon Data Scrvkes LLC. Verizon Business Global, LLC,     )
  and Verizon Services Corp.                                                   )
                                                                               )
                                Defendam(s)                                    )

                                                          SUMMONS IN A CIVIL ACTION

  To: (Defe11da11t 's name and address) Verizon Communications, Inc.
                                        c/o Registered Agent
                                        The Corporation Trust Company
                                        Corporation Trust Center
                                        1209 Orange Street
                                        Wilmington, Delaware 19801


             A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ:
  P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are:
                                   Bradley W. Caldwell
                                   CALDWELL CASSADY CURRY P.C.
                                   2121 N. Pearl St., Suite 1200
                                   Dallas, Texas 75201

                                                                                                                                          i:

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
  You also must file your answer or motion with the court.



                                                                                          CLERK OF COURT


  Date:         2/6/20                                                                       'lO~ A. O''f~
                                                                                                    Sign mu re of Clerk or Deputy Clerk
           Case 2:20-cv-00030-JRG Document 10 Filed 02/11/20 Page 2 of 2 PageID #: 445


AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

 Civil Action No.       2 :20-CV-00030

                                                       PROOF OF SERVICE
                       (This section should not be filed with the ·court unless required by Fed. R. Civ. P. 45.)

       This summons for (name of individual and title, ifany)            VERIZON COMMUNICATIONS, INC.
was received by me on (date) 02/06/2020
                                       ~--------



          D I personally served the summons on the individual at (place)                 ~~~~~~~~~~~~~~~-




         ~~~~~~~~~~~~~~~~~~~~-
                                                                                         on (date)   ------~
                                                                                                                              ,   or
          D I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                       -~~~~~~~-




         -~~~~~~~~~~~~~
                                                               ' a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                        -------
          ~  I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT)                        , who is
           designated by law to accept service of process on behalf of (name of organization) VERIZON COMMUNICATIONS, INC.
          C/O 1llE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WJLMINGTON, DE 19801   on (date)   0210612020 AT 12:30 PM

          D I returned the summons unexecuted because

          D Other (specify) :



           My fees are$                            for travel and $                       for services, for a total of$
                               ~----                                   -~~~--




           I declare under penalty of perjury that this information is true.


 Date:    02/06/2020
                                                                                               Server's signature

                                                                 KEVIN S. DUNN                                         PROCESS SERVER ,
                                                                                              Printed name and title




                                                                                                Server's address

 Additional information regarding attempted service, etc:


                                                                                                                                         I
                                                          SERVED SUMMONS IN A CIVIL AC                                    AL             i
                                                          COMPLAINT WITH EXHIBITS A-F                            '"'N~IS ANG~
                                                                                                        .
                                                                                                                 ~'T'~TARYPUBL ICBRITT,:
                                                                                                           nn._..: ATE OF D
                                                                                                                                                ;·
                                                          SWORN TO ME ON 02/06/2020                     ·--~mission E ~LAWARE
                                                          -------------------------=-=--~x~p'-~-s~M=a~y~1 202·
                                                                                                     · - - 2'                          ---~-   ',
